                Case
     Fill in this       2:20-bk-18042-VZ
                  information to identify your case:   Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50                                   Desc
                                                       Main Document    Page 1 of 13
     United States Bankruptcy Court for the:

     ____________________
     Central               District of _________________
             District of California    (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                                Chapter 7
                                                             
                                                             ✔
                                                             
                                                                 Chapter 11
                                                                 Chapter 12
                                                                                                                                         Check if this is an
                                                                Chapter 13                                                                 amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                         Tea  City, Inc.
                                            ______________________________________________________________________________________________________




2.    All other names debtor used           ______________________________________________________________________________________________________
      in the last 8 years                   ______________________________________________________________________________________________________
                                            ______________________________________________________________________________________________________
      Include any assumed names,
                                            ______________________________________________________________________________________________________
      trade names, and doing business
      as names                              ______________________________________________________________________________________________________




3.    Debtor’s federal Employer             XX-XXXXXXX
                                            ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                      Principal place of business                                 Mailing address, if different from principal place
                                                                                                        of business
                                               154 W. Valley Blvd.                                      _______________________________________________
                                            ______________________________________________
                                            Number     Street                                           Number     Street

                                            ______________________________________________              _______________________________________________
                                                                                                        P.O. Box

                                               San Gabriel                    CA   91776
                                            ______________________________________________              _______________________________________________
                                            City                        State    ZIP Code               City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Los Angeles County
                                            ______________________________________________
                                            County                                                      _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                ____________________________________________________________________________________________________


6.    Type of debtor                        
                                            ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
              Case 2:20-bk-18042-VZ                Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50                                         Desc
                                                   Main Document    Page 2 of 13
                Tea City, Inc.
Debtor          _______________________________________________________                         Case number (if known)_____________________________________
                Name


                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above



                                         B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                             _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the              Chapter 7
      debtor filing?
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                      recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                      income tax return or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                    
                                                          ✔
                                                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                       noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                          statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a                          Tea Station Investment, Inc.                                       Affiliate
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                               Central Dist. of CA
                                                   District _____________________________________________ When                 05/04/2020
                                                                                                                              __________________
      List all cases. If more than 1,                                                                                         MM / DD / YYYY
      attach a separate list.                                             2:20-bk-14175-NB
                                                   Case number, if known ________________________________

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
            Case 2:20-bk-18042-VZ                      Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50                                       Desc
                                                       Main Document    Page 3 of 13
              Tea City, Inc.
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                             ✔




12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                Number          Street

                                                                                ____________________________________________________________________

                                                                                _______________________________________         _______     ________________
                                                                                City                                            State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name     ____________________________________________________________________

                                                               Phone            ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49
                                             ✔
                                                                               1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199                          10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                       $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000
                                             ✔
                                                                               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 2:20-bk-18042-VZ   Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50   Desc
                        Main Document    Page 4 of 13
Case 2:20-bk-18042-VZ   Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50   Desc
                        Main Document    Page 5 of 13




  .




                               TEA CITY INC

                        FINANCIAL STATEMENTS

                            DECEMBER 31, 2019
     Case 2:20-bk-18042-VZ            Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50   Desc
                                      Main Document    Page 6 of 13

                                           TEA CITY INC.
                                          BALANCE SHEET
                                         DECEMBER 31, 2019

                                              ASSETS

Current Assets

      Cash                                                      $    70,537
      Inventories                                                     1,718
      Other Receivable                                               12,614
      Prepaid Federal Income Tax                                      3,108

      Total Current Assets                                                    $    87,977

Fixed Assets

      Automobile                                                     23,850
      Furniture and Fixture                                          26,901
      Machinery and Equipment                                        35,404
      Leasehold Improvement                                         201,046
      Business Sign                                                   2,420
                                                                    289,621
      Less: Accumulated Depreciation                                165,161

      Total Fixed Assets                                                          124,460

Other Assets
      Security Deposits                                               2,637
      Due from Affiliate                                             10,000
      Loan to Shareholder                                            35,000
      Prepaid Insurance                                               9,649

      Total Other Assets                                                           57,286

Total Assets                                                                  $   269,723




See Accountants' Compilation Report
      Case 2:20-bk-18042-VZ            Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50    Desc
                                       Main Document    Page 7 of 13

                                               TEA CITY INC.
                                              BALANCE SHEET
                                             DECEMBER 31, 2019

                                LIABILITIES AND STOCKHOLDER'S EQUITY

Liabilities

Current Liabilities
      Insurance Payable                                          $       9,000
      Sales Tax Payable                                                  3,955

        Total Current Liabilities                                                $    12,955

Long Term Liabilities
      Notes Payable                                                                   52,500

Total Liabilities                                                                     65,455

Stockholders' Equity
      Common Stock                                                     200,000
      Retained Earnings                                                  4,268

Total Stockholders' Equity                                                           204,268

Total Liabilities and Stockholders' Equity                                       $   269,723




See Accountants' Compilation Report
     Case 2:20-bk-18042-VZ            Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50     Desc
                                      Main Document    Page 8 of 13

                                          TEA CITY INC.
                           STATEMENT OF INCOME AND RETAINED EARNINGS
                              FOR THE YEAR ENDED DECEMBER 31, 2019


Sales                                                                           $   909,510

Costs of Goods Sold (Schedule A-1)                                                  224,200

Gross Profit                                                                        685,310

Operating Expenses (Schedule A-1)                                                   716,982

Net Loss from Operation                                                             (31,672)

Other Income/(Expenses)

   Interest Expense                                            $         (32)
   Other Income                                                       15,728

Total other Income/(Expenses)                                                          15,696

Net Loss from Operation                                                             (15,976)

Provision for Income Tax

   State Income Tax                                                      800

Total Provision for Income Tax                                                           800

Net Loss                                                                        $   (16,776)

Retained Earnings - 01/01/19                                                    $      21,044

   Net Loss - Current Period                                                        (16,776)

Retained Earning - 12/31/19                                                     $       4,268




See Accountants' Compilation Report
     Case 2:20-bk-18042-VZ            Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50   Desc
                                      Main Document    Page 9 of 13

                                       TEA CITY INC.
                                 SUPPLEMENTAL SCHEDULES
                           FOR THE YEAR ENDED DECEMBER 31, 2019

                                                                            Schedule A-1

Cost of Goods Sold

       Beginning Inventory                                                 $     15,471
       Purchase                                                                 209,916
       Other Costs                                                                  531
               Goods Available For Sale                                         225,918
       Less: Ending Inventory                                                     1,718

Total Cost of Goods Sold                                                   $    224,200


Operating Expenses

       Advertising                                                         $      1,140
       Alarm Expense                                                                480
       Auto Expense                                                               1,960
       Bank Service Charges                                                      27,448
       Depreciation                                                               8,285
       Insurance                                                                 22,789
       Legal and Professional                                                    19,630
       License and Permit                                                           269
       Misc Expense                                                                  13
       Office Expense                                                                 4
       Tax - Payroll                                                             41,930
       Tax - Property                                                             1,383
       Tax - Sales                                                               45,033
       Rent                                                                      63,856
       Repair and Maintenance                                                     1,299
       Royalty                                                                    1,000
       Salaries and Wages                                                       423,814
       Shipping                                                                  22,611
       Storage                                                                    4,800
       Telephone                                                                  2,178
       Travel                                                                       272
       Utilities                                                                 26,788

Total Operating Expenses                                                   $    716,982




See Accountants' Compilation Report
                Case 2:20-bk-18042-VZ                     Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50                                         Desc
                                                          Main Document    Page 10 of 13
      Fill in this information to identify the case:

                    Tea City, Inc.
      Debtor name __________________________________________________________________

                                              Central District of California
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                             Check if this is an
      Case number (If known):      _________________________                                                                                     amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                           12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code        and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff
     Enenstein Pham & Glass                    Teri Pham                      Services
1    Attn: Teri Pham                           310-899-2070
     12121 Wilshire Blvd. Suite 600            tpham@enensteinlaw.com                                                                                     64,559.95
     Los Angeles, CA, 90025


     Elite Orchid Investments, LLC             John Lee                       Monies Loaned /
2    5728 Rosemead Blvd. Unit 200              626-446-2693                   Advanced
     Temple City, CA, 91780
                                                                                                                                                          52,500.00


     R&M Advisement Group, Inc.                Ronnie Oliva                   Services
3    6369 Deerfield Ave.                       909-992-8061
     San Gabriel, CA, 91775                    ronnie@rmadvisementgroup.com                                                                               20,000.00


     Baodi Zhou c/o James Lee                  James Lee                                             Disputed
4    LTL ATTORNEYS LLP                         213-612-8910                                          Unliquidated
     300 S. Grand Ave., 14th Fl.               james.lee@ltlattorneys.com                            Contingent                                           0.00
     Los Angeles, CA, 90071


5




6




7




8




    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 1
               Case 2:20-bk-18042-VZ               Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50                                         Desc
                                                   Main Document    Page 11 of 13
                  Tea City, Inc.
    Debtor       _______________________________________________________                     Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
Case 2:20-bk-18042-VZ   Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50   Desc
                        Main Document    Page 12 of 13

Baodi Zhou c/o James Lee
LTL ATTORNEYS LLP
300 S. Grand Ave., 14th Fl.
Los Angeles, CA 90071


Baodi Zhou c/o Ray Hsu
Law Offices of Ray Hsu & Associates, P.C
801 S. Garfield Ave., Suite 338
Alhambra, CA 91801


Elite Orchid Investments, LLC
5728 Rosemead Blvd. Unit 200
Temple City, CA 91780


Enenstein Pham & Glass
Attn: Teri Pham
12121 Wilshire Blvd. Suite 600
Los Angeles, CA 90025


R&M Advisement Group, Inc.
6369 Deerfield Ave.
San Gabriel, CA 91775
Case 2:20-bk-18042-VZ   Doc 1 Filed 09/01/20 Entered 09/01/20 17:18:50   Desc
                        Main Document    Page 13 of 13
